DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 7 – 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagao et al. (EP 2 846 441).
With respect to claims 1, 10 – 12, 18 and 19, Nagao et al. teach a vehicle (Title) comprising an electric machine including an electrical sub-assembly comprising a stator (Fig.18, Item 3) having a plurality of coils; cooling means (Fig.18, Item 61) attached to the stator; a plurality of diodes (Fig.1, Items 4) attached to the cooling means, each of diodes (Fig.1, Items D17 and D18, D27 and D28) being electrically connected to a respective one of the plurality of coils (Fig.1, Items 3a and 3b); and a plurality of busbars (¶ [0050]), each busbar being electrically connected to one or more of the plurality of diodes and one or more of the plurality of coils (Fig.1), wherein the cooling means is configured to, in use, simultaneously cool the stator and the plurality of diodes (¶ [0042]).  
With respect to claims 2 and 13, Naga et al. teach wherein the plurality of diodes comprises at least twelve diodes, the total number of diodes being a multiple of six (Fig.1, Items D11 – D16 and D21 – D26).  
With respect to claims 3 and 14, Nagao et al. teach wherein the plurality of busbars comprises a first busbar (Fig.1, Item TU), a second busbar (Fig.1, Item TV) and a third busbar (Fig.1, Item TW).  
With respect to claims 7 – 9, Nagao et al. teach wherein the cooling means comprises a casing; wherein the cooling means at least partially surrounds the stator; and wherein the cooling means is configured to receive a supply of cooling fluid (Fig.18, Items 61 and 62; ¶ [0054] and [0055]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 – 6 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Nagao et al. (EP 2 846 441).
Nagao et al. teach the limitations already discussed in a previous rejection, but fail to particularly disclose wherein n/3 of the plurality of diodes and respective coils electrically connect the first and second busbars, a further n/3 of plurality of diodes and respective coils electrically connect the first and third busbars, and the remaining n/3 of the plurality of diodes and respective coils electrically connect the second and third busbars; wherein the plurality of busbars further comprises a fourth busbar; and wherein n/3 of the plurality of diodes and respective coils electrically connect the first and second busbars, a further n/3 of plurality of diodes and respective coils electrically connect the third and second busbars, and the remaining n/3 of the plurality of diodes and respective coils electrically connect the fourth and second busbars.  
	The Examiner considers that it would have been an obvious matter of design choice to provide any known electrical connection arrangement between the diodes, coils and the busbars because it would optimize the system’s electrical connections, improving the overall performance of the motor. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 1, respectively, of U.S. Patent No. 11,005,343. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1 and 12 of the current application are contained in claims 13 and 1, respectively, of US 11,005,343. 

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 24, 2022